    Case 1:18-cv-00068 Document 539 Filed on 12/08/20 in TXSD Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )      Case No. 1:18-cv-00068
                                                   )
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                          Defendants-Intervenors. )
                                                   )

   PLAINTIFF STATES’ RESPONSE TO DEFENDANT-INTERVENORS’
    MOTION TO CONTINUE HEARING SET FOR DECEMBER 22, 2020
               OR TO HEAR ARGUMENT REMOTELY

      Once again, the DACA Intervenors seek to “postpone consideration of a motion

that has been delayed too long already.” See ECF 473 at 3. DACA Intervenors raise

two main arguments to invite further delay:

         •   This Court should wait to gauge the federal government’s response to a

             ruling in Batalla Vidal v. Wolf, No. 1:16-cv-4756 (NGG) (VMS) (E.D.N.Y.

             Dec. 4, 2020), ECF 354; and

         •   The ongoing pandemic may interfere with holiday travel plans.

Neither argument justifies their request.
    Case 1:18-cv-00068 Document 539 Filed on 12/08/20 in TXSD Page 2 of 6




      First, it is clear how the Federal Defendants will respond to the ruling in

Batalla Vidal. As of December 7, 2020, the Federal Defendants have started

accepting applications from individuals who have never received deferred action

through the DACA program as well as new applications for advance parole. See Ex.

A; Ex. B. Thus, the DACA program is in full effect as it was from its inception in 2012

through its attempted rescission in 2017.

      The contours of this lawsuit are not new. Plaintiff States’ legal arguments have

remained consistent since they originally filed this lawsuit and have since been

strengthened by the U.S. Supreme Court’s ruling in Department of Homeland

Security v. Regents of the University of California, 140 S. Ct. 1891 (2020). In 2018,

this Court addressed the unlawfulness of the program created by the 2012 DACA

Memorandum even after the Federal Defendants attempted to rescind the program

altogether and various courts granted injunctions against such attempt. ECF 319 at

13–30. The same approach is appropriate here. There is no reason why the Court

should now delay ruling on fully briefed motions because the U.S. District Court for

the Eastern District of New York ruled that the acting Secretary of Homeland

Security lacked the authority to make certain modifications to DACA.

      In fact, that ruling makes Plaintiff States’ need for relief even more acute.

Contrary to the DACA Intervenors’ claim, the Federal Defendants have made clear

that they will comply with the order from the Eastern District of New York. Ex. A;

Ex. B. For the first time since this case began, the Federal Defendants are accepting

applications from individuals who have never applied for deferred action through the



                                            2
    Case 1:18-cv-00068 Document 539 Filed on 12/08/20 in TXSD Page 3 of 6




DACA program. Likewise, advance parole is once again available to DACA recipients,

removing a barrier to some of its recipients to adjusting their immigration status. For

such applicants, the toothpaste is not out of the tube, and the egg has not been

scrambled. Plaintiff States respectfully request an expeditious consideration and

ruling on their motion for summary judgment so that they will not suffer the

continued and expanded effects of the now fully operational unlawful program.

       Likewise, based on the Batalla Vidal order, an order vacating the 2012 DACA

Memorandum is the only way for Plaintiff States to get such final relief. The DACA

Intervenors claim that the Batalla Vidal order does not “prevent Federal Defendants

from adopting a new policy consistent with law.” ECF 538 at 4. However, if Acting

Secretary Wolf did not have the authority to issue his 2020 memorandum, then it is

unclear who could adopt changes to the DACA program. As the Federal Defendants

argued in that case, that ruling “risks judicially freezing the DACA policy as it existed

prior to September 5, 2017.” ECF 538-2 at 8. And it only adds to the uncertainty of

whether the Federal Defendants would even attempt to further modify the program,

what such modifications might look like, when such modifications might occur, or the

results of the inevitable legal challenges to such modifications. See ECF 529 at 19–

20. That is why this Court must set aside the 2012 DACA Memorandum pursuant to

5 U.S.C. § 706(2)(c), in the same way that the Eastern District of New York set aside

the 2020 Wolf Memorandum. 1 At a minimum, intervenors’ speculation that some


1The DACA Intervenors make no claim about how the “additional information” the Federal
Defendants are required to report on January 4 would affect “Federal Defendants’ merits
argument.” ECF 538 at 4–5. This Court reached the merits of the Plaintiff States’ claims
regardless of the rate of discretionary denials. See ECF 319 at 103. Likewise, the vacatur of

                                             3
    Case 1:18-cv-00068 Document 539 Filed on 12/08/20 in TXSD Page 4 of 6




hypothetical, alternative path forward might materialize is no reason to continue the

hearing.

      Second, courts around the country, including courts in the Southern District of

Texas, have continuously operated during the pandemic. It is entirely unclear what

the pandemic will look like after January 4, but experience over recent months has

shown that parties and courts throughout the United States have successfully

navigated concerns over the pandemic using readily available technology. For

example, counsel for the Plaintiff States recently appeared in-person for a

preliminary injunction hearing in the U.S. District Court for the Western District of

Texas, San Antonio Division. See Ex. C. However, to accommodate a request from the

other parties’ counsel, Judge Pulliam allowed their counsel to appear remotely. Id.

Thus, Plaintiff States’ counsel will appear in person on December 22, but Plaintiff

States do not oppose any request for the remote appearance of any other counsel

concerned with quarantining over the holidays.

                                   CONCLUSION

      When asking this Court for permission to join this case, the DACA Intervenors

claimed their “intervention will not create delay or prejudice the existing parties.”

ECF 14 at 18. Yet from their first filing after being granted party status, see ECF 38,

the DACA Intervenors have attempted to delay or deny the Court’s consideration of

the merits at every turn. See, e.g., ECF 52; ECF 118; ECF 224; ECF 259; ECF 335;




the 2020 Wolf Memorandum means that this case is far from moot and very much presents
a justiciable controversy between the parties. The DACA Intervenors do not attempt to
explain their argument otherwise.

                                          4
    Case 1:18-cv-00068 Document 539 Filed on 12/08/20 in TXSD Page 5 of 6




ECF 349; ECF 363; ECF 432; ECF 463; ECF 480; ECF 484. Those merit questions

have been and remain ripe for the Court’s consideration. There is no need to further

delay consideration of Plaintiff States’ pending motion for summary judgment.

Plaintiff States respectfully request that the Court deny the DACA Intervenors’

motion to continue the hearing on December 22, 2020.




                                         5
    Case 1:18-cv-00068 Document 539 Filed on 12/08/20 in TXSD Page 6 of 6




December 8, 2020                           Respectfully submitted.

STEVE MARSHALL                             KEN PAXTON
Attorney General of Alabama                Attorney General of Texas

LESLIE RUTLEDGE                            BRENT WEBSTER
Attorney General of Arkansas               First Assistant Attorney General

DEREK SCHMIDT                              PATRICK K. SWEETEN
Attorney General of Kansas                 Deputy Attorney General for Special
                                           Litigation
JEFF LANDRY
Attorney General of Louisiana              /s/ Todd Lawrence Disher
                                           TODD LAWRENCE DISHER
LYNN FITCH                                 Attorney-in-Charge
Attorney General of Mississippi            Deputy Chief, Special Litigation Unit
                                           Tx. State Bar No. 24081854
DOUGLAS J. PETERSON                        Southern District of Texas No. 2985472
Attorney General of Nebraska               Tel.: (512) 463-2100; Fax: (512) 936-0545
                                           todd.disher@oag.texas.gov
ALAN WILSON                                P.O. Box 12548
Attorney General of South Carolina         Austin, Texas 78711-2548

PATRICK MORRISEY                           ERIC A. HUDSON
Attorney General of West Virginia          Special Counsel

                                           COUNSEL FOR PLAINTIFF STATES



                          CERTIFICATE OF SERVICE

        I certify that on December 8, 2020, this document was electronically filed with
the Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record:

                                           /s/ Todd Lawrence Disher
                                           TODD LAWRENCE DISHER
                                           Deputy Chief, Special Litigation Unit

                                           COUNSEL FOR PLAINTIFF STATES




                                          6
Case 1:18-cv-00068 Document 539-1 Filed on 12/08/20 in TXSD Page 1 of 3




             EXHIBIT A
Case 1:16-cv-04756-NGG-VMS
      Case 1:18-cv-00068 Document
                            Document
                                  539-1
                                     355Filed
                                          Filed
                                              on12/07/20
                                                 12/08/20 in
                                                          Page
                                                             TXSD
                                                                1 of Page
                                                                     2 PageID
                                                                          2 of #:
                                                                               3 12882
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005



                                                     December 7, 2020
   VIA ECF
   The Honorable Nicholas G. Garaufis
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:   State of New York, et al. v. Trump, et al., No. 17-cv-5228 (NGG) (VMS)
                Batalla Vidal, et al. v. Wolf, et al., No. 16-cv-4756 (NGG) (VMS)

   Dear Judge Garaufis:

           Defendants write to notify the Court that, pursuant to the Court’s December 4, 2020 Order
   in the above-captioned matters, Batalla Vidal ECF No. 354, the Department of Homeland Security
   and United States Citizenship and Immigration Services have each “post[ed] a public notice . . .
   prominently on [their] websites” in the manner described by the Court’s Order. That notice
   appears at the following locations:

      •   https://www.dhs.gov/news/2020/12/07/update-deferred-action-childhood-arrivals
      •   https://www.dhs.gov/publication/batalla-vidal-et-al-v-wolf-et-al-and-state-new-york-et-
          al-v-trump-et-al
      •   https://www.dhs.gov (rotating banner)
      •   https://www.uscis.gov/
      •   https://www.uscis.gov/i-821d
      •   https://www.uscis.gov/i-131

          Defendants thank the Court for its consideration of this matter.
Case 1:16-cv-04756-NGG-VMS
      Case 1:18-cv-00068 Document
                            Document
                                  539-1
                                     355Filed
                                          Filed
                                              on12/07/20
                                                 12/08/20 in
                                                          Page
                                                             TXSD
                                                                2 of Page
                                                                     2 PageID
                                                                          3 of #:
                                                                               3 12883



     Dated: December 7, 2020                  Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              SETH D. DUCHARME
                                              Acting United States Attorney

                                              BRAD P. ROSENBERG
                                              Assistant Branch Director

                                               /s/ Stephen M. Pezzi
                                              GALEN N. THORP
                                                Senior Trial Counsel
                                              STEPHEN M. PEZZI
                                              RACHAEL L. WESTMORELAND
                                                Trial Attorneys
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street NW
                                              Washington, DC 20005
                                              Phone: (202) 305-8576
                                              Fax: (202) 616-8470
                                              Email: stephen.pezzi@usdoj.gov

                                              JOSEPH A. MARUTOLLO
                                              Assistant U.S. Attorney
                                              United States Attorney’s Office
                                              Eastern District of New York
                                              271-A Cadman Plaza East, 7th Floor
                                              Brooklyn, NY 11201
                                              Phone: (718) 254-6288
                                              Fax: (718) 254-7489
                                              Email: joseph.marutollo@usdoj.gov

                                              Attorneys for Defendants




                                          2
Case 1:18-cv-00068 Document 539-2 Filed on 12/08/20 in TXSD Page 1 of 3




             EXHIBIT B
Case 1:18-cv-00068 Document 539-2 Filed on 12/08/20 in TXSD Page 2 of 3
Case 1:18-cv-00068 Document 539-2 Filed on 12/08/20 in TXSD Page 3 of 3
Case 1:18-cv-00068 Document 539-3 Filed on 12/08/20 in TXSD Page 1 of 4




             EXHIBIT C
     CaseCase
         1:18-cv-00068
              5:20-cv-00830-JKP
                        DocumentDocument
                                539-3 Filed
                                         62 on
                                             Filed
                                               12/08/20
                                                   10/23/20
                                                        in TXSD
                                                             PagePage
                                                                 1 of 32 of 4




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


MI FAMILIA VOTA, TEXAS STATE
CONFERENCE OF THE NATIONAL
ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
MICAELA RODRIGUEZ and
GUADALUPE TORRES

Plaintiffs                                                No. SA-20-CV-00830-JKP

v.

GREG ABBOTT, Governor of Texas; RUTH
HUGHS, Texas Secretary of State,

Defendants



                                                ORDER

        This matter came before the Court in a status conference on this day. The Court heard the

parties’ representations regarding the status of this matter and a potential briefing schedule with regard

to Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction. Also before the

Court at the status hearing is Plaintiffs’ Motion to Appear Remotely for the hearing on Plaintiffs’

motion scheduled on October 26, 2020. ECF No. 58. Plaintiffs’ Motion to Appear Remotely is

GRANTED in part and DENIED in part.

        At the status conference, the parties agreed the motion before the Court is a Motion for

Preliminary Injunction, and it will hereafter be treated as such. The parties agreed to an expedited

briefing schedule on the Motion for Preliminary Injunction as follows: Defendants’ brief in Response

to the motion shall be filed on or before 12 noon on Saturday, October 24, 2020. Plaintiffs’ Reply

brief shall be filed on or before 3 p.m. on Sunday, October 25, 2020. The parties agreed to confer on

Sunday afternoon to reach agreement on exhibits to be admitted at the hearing. The parties shall email
    CaseCase
        1:18-cv-00068
             5:20-cv-00830-JKP
                       DocumentDocument
                               539-3 Filed
                                        62 on
                                            Filed
                                              12/08/20
                                                  10/23/20
                                                       in TXSD
                                                            PagePage
                                                                2 of 33 of 4



the agreed exhibits to Magda Muzza, the Courtroom Deputy and shall bring a jump drive with the

exhibits to the hearing.

        In addition, Plaintiffs shall file an Amended Complaint on or before 12 noon on Saturday,

October 24, 2020. The Amended Complaint shall state the single, narrow cause of action remaining,

the basis of this cause of action and specific statute challenged and shall specifically state the relief

requested.

        An in-person hearing is scheduled for Monday, October 26, 2020 at 9:00 AM on the

Motion for Preliminary Injunction in Courtroom 4, on the Third Floor of the John H. Wood, Jr.

United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX. Each party

will be allotted one hour to present evidence, witnesses and argument. Each party will be

allowed two attorneys to present their case.

        In their Motion to Appear Remotely, Plaintiffs request that all counsel appear remotely

for this hearing. This motion is GRANTED in part and DENIED in part. Upon their choice to do

so, Plaintiffs and all Plaintiffs’ counsel and Plaintiffs’ witnesses may appear remotely.

Defendants’ counsel chooses to appear in person and to present evidence and argument in

person. Defendants’ counsel shall be allowed to appear in person. Defendants shall be allowed

three attorneys to appear in the courtroom. All counsel for either party who so chooses may

attend through the Zoom video conference; however, only the two designated attorneys for each

party will be allowed to speak.

        In compliance with the Ninth Supplemental Order Regarding Court Operations Under

the Exigent Circumstances Created by the Covid-19 Pandemic, dated October 14, 2020, no one

will be permitted to enter the courthouse without wearing a mask deemed to be adequate by

Court Security. All persons must wear a mask at all times when in the public areas of the

courthouse and in the courtroom when not speaking. Anyone entering the Courthouse must


                                                   2
    CaseCase
        1:18-cv-00068
             5:20-cv-00830-JKP
                       DocumentDocument
                               539-3 Filed
                                        62 on
                                            Filed
                                              12/08/20
                                                  10/23/20
                                                       in TXSD
                                                            PagePage
                                                                3 of 34 of 4




present a photo ID and must pass any screening procedures and comply with social-distancing

instructions as directed by Court Security. A nurse will be present to conduct an appropriate

health screening and will have authority to deny admittance to any person who does not pass the

screening protocol. Counsel are advised to arrive early enough to allow for these additional

screening procedures.

       All Counsel should contact Magda Muzza, the Courtroom Deputy, to receive video sign-in

information. Ms. Muzza can be reached at (210) 244-5021 or Magda_Muzza@txwd.uscourts.gov. The

hearing will be recorded by a Court Reporter. Any other recording of the proceeding is prohibited.



       It is so ORDERED.
       SIGNED this 23rd day of October, 2020.




                                            JASON PULLIAM
                                            UNITED STATES DISTRICT JUDGE




                                                  3
   Case 1:18-cv-00068 Document 539-4 Filed on 12/08/20 in TXSD Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        BROWNSVILLE DIVISION

STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )    Case No. 1:18-cv-00068
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                           Defendant-Intervenors. )

          ORDER DENYING DEFENDANT-INTERVENORS’
    MOTION TO CONTINUE HEARING SET FOR DECEMBER 22, 2020

      On this date, the Court considered Defendant-Intervenors’ Motion to Continue

Hearing Set for December 22, 2020. After considering the motion, any responses

thereto, and all other matters properly before the Court, the Court believes the

motion is without merit and should be DENIED.

      IT IS THEREFORE ORDERED that Defendant-Intervenors’ Motion to

Continue Hearing Set for December 22, 2020 is DENIED.


      SIGNED on this the ______ day of ________________, 2020.



                                                ______________________
                                                Andrew S. Hanen,
                                                U.S. District Court Judge
